DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any objections and/or rejections from previous office actions that have not been reiterated in this office action are obviated.

Claims Status
	Claims 1-4 and 6-21 are pending in the application.

Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as stated in the office action mailed 2/8/22.
Applicant asserts that the term proximal is supported in the specification and no new matter was added. 
The rejection was not a 35 U.S.C. 112 rejection over new matter but a 35 U.S.C. 112 rejection
over indefiniteness.
The applicant did not provide a clear determination of the distance range defining the term “proximal” and it is unclear as to how close the predetermined nucleation site must be to the terminal end to generate the desired bubbles.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spears (US 2015/0273134A1) in view of Laugharn, JR. et al. (US 2002/0009015A1) and Ali et al. (Int. J. Precis. Eng. Manuf. 11, 157–170 (2010)) and in further view of Anderson et al. (US 11,047,053B1) as stated in the office action mailed 2/8/22.
Applicant asserts that the reference of Spears does not include an opened access portion formed by an angled wall of the tube that extends from a terminal end of the tube to a point proximal the terminal end of the tube.
The reference of Spears was not used to teach of an angled inside nucleation portion of the tube but was used to teach of a system to generate bubbles on demand for delivery into a subject via a container (14) containing a gas saturated liquid within the container and a tube (50) extending from the container that can be used to generate the bubble wherein the inside of the tube may be coated with a selected material to provide for a plurality of nucleation sites for formation of the small bubbles.
The tube can be substantially smooth but may include a nucleation coating comprising a plurality of crevices (or defects) that are substantially small.

    PNG
    media_image1.png
    301
    465
    media_image1.png
    Greyscale
shows the nucleation coating (70) proximal to the terminal end of the tube (50) as it may be formed at substantially on the exit or distal end (72) of the tube. The coating may extend a distance (74) into the tube but need not extend a long distance into the tube (50) or cover a great extent.
The system comprises 
    PNG
    media_image2.png
    578
    372
    media_image2.png
    Greyscale
.
The device of the instant claims comprises
    PNG
    media_image3.png
    596
    461
    media_image3.png
    Greyscale
.
The reference of Anderson et al. was used to teach of a solid structure including a plurality of microstructures protruding at angles relative to a horizontal plane to govern at least one of a size and a shape of a bubble from a liquid and gas in a vapor phase. The orientation, size and shaping of the solid structure can affect the formation and release of a bubble. The angles of respective microstructures can influence the size of the bubble, the angle or direction of release of the bubble and so forth.
The nucleation site comprises
    PNG
    media_image4.png
    442
    544
    media_image4.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the nucleation coating, within the inner portion of the tube, of Spears with an angled nucleation structure/coating, such as that of Anderson et al. for the advantage of controlling the formation, size and direction of release of the bubble. 
Applicant asserts that Anderson simply discloses angled ribs or valleys extending from a planar solid surface 102 but does not disclose where a selected nucleation site extends along an opened access portion of the tube from a terminal end to a point proximal the terminal end of the tube that is formed by an angled wall of the tube. 
The reference of Anderson was not explicitly used to teach of the nucleation site extends along an opened access portion of the tube from a terminal end to a point proximal the terminal end of the tube that is formed by an angled wall of the tube.
The reference of Anderson et al. was used to teach of a solid structure including a plurality of microstructures protruding at angles relative to a horizontal plane to govern at least one of a size and a shape of a bubble from a liquid and gas in a vapor phase. The orientation, size and shaping of the solid structure can affect the formation and release of a bubble. The angles of respective microstructures can influence the size of the bubble, the angle or direction of release of the bubble and so forth.
The nucleation site comprises
    PNG
    media_image4.png
    442
    544
    media_image4.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the nucleation portion, within the inner portion of the tube, of Spears with an angled nucleation structure/coating, such as that of Anderson et al. for the advantage of controlling the formation, size and direction of release of the bubble. 
The nucleation sites of Spears and Anderson generate microbubbles via a cavity and therefore, it would have been predictable to one of ordinary skill in the art to utilize an angled nucleation portion within the inner portion of the tube of Spears with the motivation for success of controlling the formation, size and direction of release of the bubble.

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from
the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618